Case 2:19-bk-15981-ER           Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                                Main Document     Page 1 of 24


 1   NANCY HOFFMEIER ZAMORA (State Bar No. 137326)
     ANTHONY N.R. ZAMORA (State Bar No. 146619)
 2   ZAMORA & HOFFMEIER, A Professional Corporation
     U.S. Bank Tower
 3   633 West 5th Street, Suite 2600
     Los Angeles, California   90071
 4   (213) 488-9411   FAX: (213) 488-9418
     e-mail: zamora3@aol.com
 5
     Proposed Attorneys for
 6   Wesley H. Avery, Chapter 7 Trustee
 7

 8                                UNITED STATES BANKRUPTCY COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                        LOS ANGELES DIVISION
11   In re                                             )   Case No. 2:19-bk-15981-ER
                                                       )
12   KENNETH D. MARTINEZ,                              )   Chapter 7
                                                       )
13                              Debtor.                )   APPLICATION BY WESLEY H.
                                                       )   AVERY, CHAPTER 7 TRUSTEE,
14                                                     )   FOR APPROVAL TO EMPLOY
                                                       )   ZAMORA & HOFFMEIER AS
15                                                     )   GENERAL COUNSEL;
                                                       )   DECLARATION OF
16                                                     )   DISINTERESTEDNESS
                                                       )
17                                                     )   [No Hearing Required
                                                       )   Pursuant to Local
18                                                     )   Bankruptcy Rules 2014-
                                                       )   1(b)(1) and 9013-1(o)(1)]
19

20           TO THE HONORABLE ERNEST ROBLES, UNITED STATES BANKRUPTCY
21   JUDGE:
22           Wesley H. Avery, Chapter 7 Trustee ("Trustee") of the estate
23   (the "Estate") in the above-referenced case (the "Case") of
24   debtor Kenneth D. Martinez ("Debtor"), applies to the Court for
25   approval to employ Zamora & Hoffmeier, A Professional Corporation
26   ("Z&H") as general counsel and respectfully represents:
27           1.      Wesley H. Avery is the duly appointed, qualified and
28   acting interim Chapter 7 Trustee and anticipates he will become


     Martinez\application.001
Case 2:19-bk-15981-ER           Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                                Main Document     Page 2 of 24


 1   the permanent Chapter 7 Trustee in the Case at the section 341(a)
 2   meeting of creditors noticed for June 18, 2019 in the Case.
 3           2.      On May 22, 2019 (the "Petition Date"), Debtor filed a
 4   voluntary petition for relief under Chapter 7 of the United
 5   States Bankruptcy Code commencing the Case assigned case no.
 6   2:19-bk-15981-ER.
 7           3.      Among the assets of the Estate is the residential real
 8   property located at 13307 McKinley Avenue, Los Angeles,
 9   California 90059 (the "Real Property").                  The Real Property is
10   encumbered by certain liens.
11           4.      Trustee seeks to employ Z&H as his counsel to:
12                   a.         Analyze liens recorded against the Real Property;
13                   b.         Assist Trustee with the disposition of the Real
14   Property;
15                   c.         Oppose any motion for relief from stay filed by
16   any creditor with a debt secured by the Real Property or
17   negotiate a stipulation to continue the hearing on any such
18   motion to allow Trustee time to sell the Real Property; and
19                   d.         Prepare and file motions for Debtor to turn over
20   the Real Property and to address any issues which may arise in
21   connection with Debtor vacating the Real Property.
22           5.      In addition, Z&H usually performs certain general tasks
23   as counsel to trustees.               In this Case, to the extent legal issues
24   are involved, Z&H may perform some or all of the following
25   general tasks:
26                   a.         Advise Trustee concerning the rights and remedies
27   of the Estate and of Trustee in regard to the secured, priority
28   and general unsecured claims of creditors;
                                                   2.
     Martinez\application.001
Case 2:19-bk-15981-ER           Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                                Main Document     Page 3 of 24


 1                   b.         Represent Trustee in any proceeding or hearing,
 2   including, without limitation, objections to claims, in the
 3   Bankruptcy Court and in any action where the rights of the Estate
 4   or Trustee may be litigated or affected;
 5                   c.         Assist Trustee in the settlement of any debts owed
 6   to Debtor;
 7                   d.         Assist Trustee in the liquidation of any other
 8   assets of the Estate;
 9                   e.         Conduct examinations of witnesses, claimants, or
10   adverse parties and prepare and assist in the preparation of
11   pleadings, motions, notices, reports, accounts, applications and
12   orders as are required for the orderly administration of the
13   Estate; and
14                   f.         Perform such other and further legal services as
15   are necessary and proper in the administration of the Estate.
16           6.      A true and correct copy of the Notice of Application by
17   Wesley H. Avery, Chapter 7 Trustee, for Approval to Employ Zamora
18   & Hoffmeier As General Counsel is attached hereto as Exhibit A
19   and is incorporated herein by this reference.
20           7.      Z&H is cognizant of the Court's concern that counsel
21   for trustees not perform trustee services pursuant to 11 U.S.C.
22   § 326(a) and Local Bankruptcy Rule 2016-2 and Z&H does not intend
23   to perform trustee services.                Z&H will assist the Trustee in his
24   duties in this Case as appropriate.
25           8.      Trustee asserts that as an economic measure, it is
26   appropriate and in the best interests of the Estate and the
27   creditors to allow Trustee to employ Z&H to represent Trustee
28   because the attorneys at Z&H are experienced bankruptcy,
                                                   3.
     Martinez\application.001
Case 2:19-bk-15981-ER           Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                                Main Document     Page 4 of 24


 1   insolvency, reorganization, real estate, and commercial law
 2   practitioners.             All attorneys comprising Z&H who will render
 3   services for Trustee are duly admitted to practice in the courts
 4   of the State of California and in the United States District
 5   Court for the Central District of California.
 6           9.      Z&H has agreed to render the services.              The terms on
 7   which Z&H proposes to represent Trustee, subject to approval of
 8   the Court, are on the basis of $550.00 per hour for the services
 9   of principals of Z&H and lesser rates for the services of
10   associates and paralegals, plus costs and actual out-of-pocket
11   expenses.         Z&H reserves the right to change its hourly rates from
12   time to time in accordance with its usual terms and conditions as
13   communicated to Trustee.               A listing of principals, associates and
14   paralegals of Z&H and the current billing rates of each, as well
15   as the firm profile, is attached hereto as Exhibit B and is
16   incorporated herein by this reference.                  Trustee believes that the
17   proposed fee arrangement is reasonable based upon the prevailing
18   legal fees in the Los Angeles area for similar services.
19           10.     THIS APPLICATION SEEKS NO FEES AT THIS TIME.                ANY
20   COMPENSATION OR FEES WILL BE SOUGHT UPON PROPER NOTICE TO ALL
21   CREDITORS AND UPON APPLICATION TO THIS COURT PURSUANT TO 11
22   U.S.C. §§ 330 and 331.               Z&H agrees to accept as compensation such
23   sum as the Court may allow pursuant to 11 U.S.C. §§ 330 and 331.
24           11.     To the best of Trustee's knowledge, as reflected in the
25   declaration attached hereto, Z&H represents no other entity in
26   connection with this matter, and has no connection or financial
27   interest in or with Debtor, the Estate's creditors, or any other
28   party in interest, or their respective attorneys or accountants,
                                                   4.
     Martinez\application.001
Case 2:19-bk-15981-ER           Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                                Main Document     Page 5 of 24


 1   or the United States Trustee or any person employed in the office
 2   of the United States Trustee, except that Nancy Hoffmeier Zamora
 3   is a chapter 7 panel trustee in the Central District of
 4   California, San Fernando Valley Division.                   Z&H represents or
 5   holds no interest adverse to the interest of the Estate with
 6   respect to the matters on which Z&H is to be employed.
 7           12.     Trustee's law firm represented and currently represents
 8   Nancy Hoffmeier Zamora, as chapter 7 trustee, in other, unrelated
 9   chapter 7 cases.              Z&H represented, and currently represents,
10   Trustee in other, unrelated chapter 7 cases.
11           13.     To the best of Trustee's knowledge, and based upon the
12   declaration of disinterestedness attached hereto and filed
13   concurrently herewith, Z&H (a) is not a creditor, an equity
14   security holder or an insider of Debtor; (b) is not and was not
15   an investment banker for any outstanding security of Debtor; (c)
16   has not been, within three (3) years before the Petition Date, an
17   investment banker for a security of Debtor or of an investment
18   banker specified in subparagraph (b) or (c) of this paragraph,
19   and (d) does not have an interest materially adverse to the
20   interest of the Estate, of any class of creditors or equity
21   security holders, by reason of any direct or indirect
22   relationship to, connection with, or interest in, Debtor or an
23   investment banker specified in subparagraph (b) or (c) of this
24   paragraph, or for any other reason.
25           14.     Z&H is disinterested with the meaning of 11 U.S.C.
26   §§ 327(a) and 101(14).
27           15.     No retainer has been or will be paid to Z&H in the
28   Case.      Z&H will be compensated with reasonable fees to be
                                                   5.
     Martinez\application.001
Case 2:19-bk-15981-ER   Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                        Main Document     Page 6 of 24
Case 2:19-bk-15981-ER           Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                                Main Document     Page 7 of 24


 1                              DECLARATION OF DISINTERESTEDNESS
 2           I, Nancy Hoffmeier Zamora, declare as follows:
 3           1.      I am an attorney duly licensed to practice before this
 4   Court, and am familiar with the United States Bankruptcy Code,
 5   the Federal Rules of Bankruptcy Procedure, and the Local Rules of
 6   Bankruptcy Procedure of the Central District of California and
 7   shall comply with them.               I am a principal in the law firm of
 8   Zamora & Hoffmeier, A Professional Corporation ("Z&H").                      All
 9   facts stated herein are true through my own personal knowledge
10   and I could and would competently testify thereto in a court of
11   law if called upon to do so.
12           2.      The capitalized terms used herein have the meanings
13   ascribed to them in the Application by Wesley H. Avery, Chapter 7
14   Trustee for Approval to Employ Zamora & Hoffmeier as General
15   Counsel (the "Application") unless otherwise defined herein.
16           3.      I believe it appropriate under the circumstances for
17   Trustee to employ Z&H because the attorneys of Z&H are
18   experienced bankruptcy, insolvency, reorganization, real estate,
19   and commercial law practitioners.
20           4.      I am a chapter 7 panel trustee in the Central District
21   of California, San Fernando Valley Division.
22           5.      I have reviewed the client list of Z&H and have
23   determined that neither I nor any principal, associate,
24   paralegal, or other employee of Z&H has a connection with Debtor,
25   any insider of Debtor, any entities of Debtor, any creditors of
26   the Estate, or any other party in interest herein or their
27   respective attorneys or accountants, or the United States Trustee
28   or any person employed in the office of the United States Trustee
                                                   7.
     Martinez\application.001
Case 2:19-bk-15981-ER           Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                                Main Document     Page 8 of 24


 1   (except to the extent that I am a chapter 7 panel trustee in the
 2   Central District of California), or any bankruptcy judge.                      Z&H is
 3   a disinterested person within the meaning of Bankruptcy Code
 4   §§ 327(a) and 101(14).
 5           6.      I have reviewed the client list of Z&H and to the best
 6   of my knowledge and belief, Z&H neither represents nor holds any
 7   adverse interests which would or might create a conflict of
 8   interest or otherwise impair its ability to perform on behalf of
 9   Trustee in a professional manner.
10           7.      Neither I nor any principal, associate, paralegal or
11   other employee of Z&H has any interest with Debtor.
12           8.      Trustee's law firm, Law Offices of Wesley H. Avery,
13   represented and currently represents me, as chapter 7 trustee, in
14   other, unrelated chapter 7 cases.                  Z&H represented, and currently
15   represents, Trustee in other, unrelated chapter 7 cases.
16           9.      I understand that compensation for services to be
17   rendered by Z&H is subject to application to and approval by this
18   Court, after notice to any parties in interest and to the United
19   States Trustee, and a hearing, and an award will be made by the
20   Court in accordance with the provisions of 11 U.S.C. §§ 330 and
21   331.      Z&H agrees to accept as compensation such sums as the Court
22   may allow pursuant to 11 U.S.C. §§ 330 and 331.
23           10.     Z&H has no prepetition claims against Debtor.
24           11.     Z&H (a) is not a creditor, an equity security holder or
25   an insider of Debtor; (b) is not and was not an investment banker
26   for any outstanding security of Debtor; (c) has not been, within
27   three (3) years before the date of the filing of Debtor's
28   petition, an investment banker for a security of Debtor or of an
                                                   8.
     Martinez\application.001
Case 2:19-bk-15981-ER           Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                                Main Document     Page 9 of 24


 1   investment banker specified in subparagraph (b) or (c) of this
 2   paragraph, and (d) does not have an interest materially adverse
 3   to the interest of the Estate, of any class of creditors or
 4   equity security holders, by reason of any direct or indirect
 5   relationship to, connection with, or interest in, Debtor or an
 6   investment banker specified in subparagraph (b) or (c) of this
 7   paragraph, or for any other reason.
 8           12.     Z&H has not received a retainer in the Case and does
 9   not expect to receive a retainer in the Case.                   Z&H will be
10   compensated with reasonable fees to be determined by the Court,
11   after application, notice to creditors, and a hearing.
12           13.     Z&H has no fee sharing arrangement, understanding, or
13   compensation sharing arrangement with any other entity, and no
14   part of the attorneys' fees or expenses awarded to Z&H will be
15   paid to any other entity.
16           14.     The professional services Z&H is projected to render on
17   behalf of Trustee are such legal services as are necessary to
18   represent Trustee as general counsel in this Case.                    In
19   particular, Z&H will represent Trustee in this Case to:
20                   a.         Analyze liens recorded against the Real Property;
21                   b.         Assist Trustee with the disposition of the Real
22   Property;
23                   c.         Oppose any motion for relief from stay filed by
24   any creditor with a debt secured by the Real Property or
25   negotiate a stipulation to continue the hearing on any such
26   motion to allow Trustee time to sell the Real Property; and
27                   d.         Prepare and file motions for Debtor to turn over
28   the Real Property and to address any issues which may arise in
                                                   9.
     Martinez\application.001
Case 2:19-bk-15981-ER           Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                                Main Document    Page 10 of 24


 1   connection with Debtor vacating the Real Property.
 2           15.     In addition, Z&H usually performs certain general tasks
 3   as counsel to trustees.               In this Case, to the extent legal issues
 4   are involved, Z&H may perform some or all of the following
 5   general tasks:
 6                   a.         Advise Trustee concerning the rights and remedies
 7   of the Estate and of Trustee in regard to the secured, priority
 8   and general unsecured claims of creditors;
 9                   b.         Represent Trustee in any proceeding or hearing,
10   including, without limitation, objections to claims, in the
11   Bankruptcy Court and in any action where the rights of the Estate
12   or Trustee may be litigated or affected;
13                   c.         Assist Trustee in the settlement of any debts owed
14   to Debtor;
15                   d.         Assist Trustee in the liquidation of any other
16   assets of the Estate;
17                   e.         Conduct examinations of witnesses, claimants, or
18   adverse parties and prepare and assist in the preparation of
19   pleadings, motions, notices, reports, accounts, applications and
20   orders as are required for the orderly administration of the
21   Estate; and
22                   f.         Perform such other and further legal services as
23   are necessary and proper in the administration of the Estate.
24           16.     Z&H is cognizant of the Court's concern that counsel
25   for trustees not perform trustee services pursuant to 11 U.S.C.
26   § 326(a) and Local Bankruptcy Rule 2016-2 and Z&H does not intend
27   to perform trustee services.                Z&H will assist the Trustee in his
28   duties in this Case as appropriate.
                                                  10.
     Martinez\application.001
Case 2:19-bk-15981-ER   Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                        Main Document    Page 11 of 24
Case 2:19-bk-15981-ER   Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                        Main Document    Page 12 of 24




              EXHIBIT A
Case 2:19-bk-15981-ER         Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                              Main Document    Page 13 of 24


 1   NANCY HOFFMEIER ZAMORA (State Bar No. 137326)
     ANTHONY N.R. ZAMORA (State Bar No. 146619)
 2   ZAMORA & HOFFMEIER, A Professional Corporation
     U.S. Bank Tower
 3   633 West 5th Street, Suite 2600
     Los Angeles, California   90071
 4   (213) 488-9411   FAX: (213) 488-9418
     e-mail: zamora3@aol.com
 5
     Proposed Attorneys for
 6   Wesley H. Avery, Chapter 7 Trustee
 7                                UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 8                                     LOS ANGELES DIVISION
 9   In re                                           )   Case No. 2:19-bk-15981-ER
                                                     )
10   KENNETH D. MARTINEZ,                            )   Chapter 7
                                                     )
11                            Debtor.                )   NOTICE OF APPLICATION BY
                                                     )   WESLEY H. AVERY, CHAPTER 7
12                                                   )   TRUSTEE, FOR APPROVAL TO
                                                     )   EMPLOY ZAMORA & HOFFMEIER
13                                                   )   AS GENERAL COUNSEL
                                                     )
14                                                   )   [No Hearing Required
                                                     )   Pursuant to Local
15                                                   )   Bankruptcy Rules 2014-
                                                     )   1(b)(1) and 9013-1(o)(1)]
16

17           PLEASE TAKE NOTICE that Wesley H. Avery, Chapter 7 Trustee
18   ("Trustee") of the estate (the "Estate") in the above-referenced
19   case (the "Case") of debtor Kenneth D. Martinez ("Debtor"), is
20   filing with the Court and submitting to the Office of the United
21   States Trustee an application (the "Application") to employ Zamora
22   & Hoffmeier, A Professional Corporation ("Z&H"), as his counsel to:
23           a.      Analyze liens recorded against that certain residential
24   real property of the Estate located at 13307 McKinley Avenue, Los
25   Angeles, California 90059 (the "Real Property");
26           b.      Assist Trustee with the disposition of the Real Property;
27           c.      Oppose any motion for relief from stay filed by any
28   creditor with a debt secured by the Real Property or negotiate a


     Martinez\notice of application.001
Case 2:19-bk-15981-ER         Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35       Desc
                              Main Document    Page 14 of 24


 1   stipulation to continue the hearing on any such motion to allow
 2   Trustee time to sell the Real Property; and
 3           d.      Prepare and file motions for Debtor to turn over the Real
 4   Property and to address any issues which may arise in connection
 5   with Debtor vacating the Real Property.
 6           In addition, Z&H usually performs certain general tasks as
 7   counsel to trustees.                 In this Case, to the extent legal issues are
 8   involved, Z&H may perform some or all of the following general
 9   tasks:
10           a.      Advise Trustee concerning the rights and remedies of the
11   Estate and of Trustee in regard to the secured, priority and
12   general unsecured claims of creditors;
13           b.      Represent            Trustee   in    any   proceeding    or     hearing,
14   including,         without           limitation,    objections   to   claims,    in   the
15   Bankruptcy Court and in any action where the rights of the Estate
16   or Trustee may be litigated or affected;
17           c.      Assist Trustee in the settlement of any debts owed to
18   Debtor;
19           d.      Assist Trustee in the liquidation of any other assets of
20   the Estate;
21           e.      Conduct examinations of witnesses, claimants, or adverse
22   parties and prepare and assist in the preparation of pleadings,
23   motions, notices, reports, accounts, applications and orders as are
24   required for the orderly administration of the Estate; and
25           f.      Perform such other and further legal services as are
26   necessary and proper in the administration of the Estate.
27           No retainer has been or will be paid to Z&H in the Case.                      Z&H
28   will be compensated with reasonable fees to be determined by the
                                                    2.
     Martinez\notice of application.001
Case 2:19-bk-15981-ER         Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35              Desc
                              Main Document    Page 15 of 24


 1   Court, after application, notice to creditors, and a hearing
 2   pursuant to 11 U.S.C. §§ 330 and 331.                     Z&H has agreed to accept as
 3   compensation such sum as the Court may allow pursuant to 11 U.S.C.
 4   §§ 330 and 331.
 5           PLEASE TAKE FURTHER NOTICE that you can obtain a copy of the
 6   Application by contacting Nancy Zamora, Esq. of Zamora & Hoffmeier,
 7   A Professional Corporation at the following address:
 8                   Zamora & Hoffmeier, A Professional Corporation
                     U.S. Bank Tower
 9                   633 West 5th Street, Suite 2600
                     Los Angeles California 90071
10                   Telephone: (213) 488-9411
                     Facsimile: (213) 488-9418
11                   e-mail: zamora3@aol.com
12           PLEASE        TAKE      FURTHER     NOTICE       that    any   response        to   the
13   Application and a request for hearing thereon must conform to the
14   requirements of Local Rules of Bankruptcy Procedure 9013-1(o)(1),
15   9013-1(f)(1) and 2014-1(b)(2)(E), and must be filed with the Court
16   and served on Wesley H. Avery, Esq., Chapter 7 Trustee, 758 East
17   Colorado Boulevard, Suite 210, Pasadena, California 91101; Nancy
18   Hoffmeier         Zamora,        Esq.,    Zamora     &    Hoffmeier,       A    Professional
19   Corporation, U.S. Bank Tower, 633 West 5th Street, Suite 2600, Los
20   Angeles, California 90071; and the Office of the United States
21   Trustee,        915      Wilshire        Boulevard,      Suite     1850,       Los    Angeles,
22   California 90017 no later than fourteen (14) days from the date of
23   service of this notice.
24   Dated:       June 5, 2019                    ZAMORA & HOFFMEIER
                                                  A Professional Corporation
25

26                                                By:  /s/Nancy Hoffmeier Zamora
                                                       Nancy Hoffmeier Zamora
27                                                Proposed Attorneys for Wesley H.
                                                  Avery, Chapter 7 Trustee
28
                                                    3.
     Martinez\notice of application.001
            Case 2:19-bk-15981-ER                  Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35                                     Desc
                                                   Main Document    Page 16 of 24


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

U.S. Bank Tower, 633 West 5th Street, Suite 2600, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify):

NOTICE OF APPLICATION BY WESLEY H. AVERY, CHAPTER 7 TRUSTEE, FOR APPROVAL
TO EMPLOY ZAMORA & HOFFMEIER AS GENERAL COUNSEL

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On June 6,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

U.S. Trustee: United States Trustee, ustpregion16.la.ecf@usdoj.gov
Trustee: Wesley H. Avery, wes@averytrustee.com, C117@ecfcbis.com, lucy@averytrustee.com,
Alexandria@averytrustee.com
Creditor’s Counsel: Merdaud Jafarnia, bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On June 6, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Debtor: Kenneth D Martinez, 13307 McKinley Ave., Los Angeles, CA 90059
U.S. Trustee: Jill Sturdevant, Esq., Office of the United States Trustee, 915 Wilshire Blvd., Suite 1850, Los Angeles, CA
90017

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on June 6, 2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 June 6, 2019                              Cynthia Casas                                        /s/ Cynthia Casas
 Date                                         Printed Name                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
 Case 2:19-bk-15981-ER      Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                            Main Document    Page 17 of 24




                            Additional Service List for Notice

QUALITY LOAN SERVICE
2763 CAMINO DEL RIO SOUTH
SAN DIEGO CA 92108

WELLS FARGO BANK
Wells Fargo Home Mortgage
P.O. Box 10335
Des Moines, IA 50306-0335
Case 2:19-bk-15981-ER   Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                        Main Document    Page 18 of 24




               EXHIBIT B
Case 2:19-bk-15981-ER   Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                        Main Document    Page 19 of 24
Case 2:19-bk-15981-ER   Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                        Main Document    Page 20 of 24
Case 2:19-bk-15981-ER   Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                        Main Document    Page 21 of 24
Case 2:19-bk-15981-ER   Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                        Main Document    Page 22 of 24
Case 2:19-bk-15981-ER   Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35   Desc
                        Main Document    Page 23 of 24
            Case 2:19-bk-15981-ER                  Doc 9 Filed 06/06/19 Entered 06/06/19 14:37:35                                     Desc
                                                   Main Document    Page 24 of 24


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

U.S. Bank Tower, 633 West 5th Street, Suite 2600, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify):

APPLICATION BY WESLEY H. AVERY, CHAPTER 7 TRUSTEE, FOR APPROVAL TO EMPLOY
ZAMORA & HOFFMEIER AS GENERAL COUNSEL; DECLARATION OF DISINTERESTEDNESS

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On June 6,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

U.S. Trustee: United States Trustee, ustpregion16.la.ecf@usdoj.gov
Trustee: Wesley H. Avery, wes@averytrustee.com, C117@ecfcbis.com, lucy@averytrustee.com,
Alexandria@averytrustee.com
Creditor’s Counsel: Merdaud Jafarnia, bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On June 6, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Debtor: Kenneth D Martinez, 13307 McKinley Ave., Los Angeles, CA 90059
U.S. Trustee: Jill Sturdevant, Esq., Office of the United States Trustee, 915 Wilshire Blvd., Suite 1850, Los Angeles, CA
90017

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on June 6, 2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 June 6, 2019                              Cynthia Casas                                        /s/ Cynthia Casas
 Date                                         Printed Name                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
